DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “a plate shape” renders the claim(s) indefinite because the claim fails to disclose what comprises “a plate shape” thereby rendering the scope of the claim(s) unascertainable.  
Claims 2-3, 5-9 are rejected as being depended on a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) (a)(2) as being anticipated by Manzanarez (US 3729035).
Regarding claim 1, Manzanarez discloses a supporting device for trimming claws of a companion animal, the supporting device comprising: a finger receiving part having a finger receiving hole into which configured to receive a user’s finger is inserted (member 10 and clip 14, fig. 2); and a claw trimming part connected to one side of the finger receiving part (plate 16 and arm 20 are connected to member 10, fig. 2), and configured to expose a companion animal’s claw by blocking fur of the claw (a claw can be inserted into holes of regions 18 and 24, fig. 2), wherein the claw trimming part has a body plate (plate 16) and a main exposing hole (cutout region 18, fig. 2), the body plate having a plate shape for pushing the fur of the claw (plate 16 and arm 20 is configured to only allow a claw of an animal to be inserted into each hole) and the main exposing hole having a cylindrical shape being provided by perforating one surface of the body plate (cutout regions of 18 and 24 have a cylindrical shape from the top surface to the bottom surface of the device), so that the claw is exposed through the main exposing hole (fig. 1).
Regarding claim 3, Manzanarez discloses wherein the finger receiving part has a long axis and a short axis, and when the user’s finger is inserted into the finger receiving hole, the finger receiving hole is configured to be brought into close contact with the user’s finger along the short axis (see figure 2 and 4 below).

    PNG
    media_image1.png
    863
    580
    media_image1.png
    Greyscale

Regarding claim 5, Manzanarez discloses wherein the claw trimming part has an auxiliary exposing hole at one side of the main exposing hole, the auxiliary exposing hole having a size different from a size of the main exposing hole (cutout region 24, fig. 2).
Regarding claim 6, Manzanarez discloses a connection part (plate 12) provided between the finger receiving hole (member 10) and an adjacent finger receiving hole (clip 14).
Regarding claim 9, Manzanarez discloses wherein the body plate of the claw trimming part is gently curved in an arc shape in a width direction of the body plate (plate 16 and arm 20 join to form an arc shape in a width direction, fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Manzanarez in view of Auchard (US 2878476).
Regarding claim 2, Manzanarez discloses wherein the finger receiving part comprises at least one finger receiving part (member 10, plate 12 and clip 14, fig. 2), and clip 14 is configured to engage with a finger (fig. 4) and to cover an upper end of a companion animal’ s toe (plate 12 is configured to cover an upper end of an animal’s toe) but fails to teach configured to stretch in one direction. However, Auchard teaches a material configured to stretch (col. 2, ll. 30-33, nylon can be stretched). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Manzanarez guard with a material as taught by Auchard to provide a translucent or transparent material to allow a user to aid in placement of the device.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Manzanarez in view of Loewen et al.  (US 5234124 henceforth Loewen).
Regarding claim 7, Manzanarez discloses the invention substantially as claimed but fails to teach a supporting part having a taper shape tapering from an edge of the finger receiving hole toward a center of a circle, wherein the supporting part is formed of an elastic material and configured to press the finger inserted in the finger receiving hole. However, Loewen teaches a supporting part having a taper shape tapering from an edge of the finger receiving hole toward a center of a circle (foam liner 15, col. 3, ll. 23-26), wherein the supporting part is formed of an elastic material and configured to press the finger inserted in the finger receiving hole (fig. 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Manzanarez holder with a support material as taught by Loewen to provide a foam liner to the interior of the member and clip to provide added comfort to a user during use. 
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONY E EVANS/Primary Examiner, Art Unit 3647